DETAILED ACTION
This office action is based on the claim set submitted and filed on 12/01/2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12-13, 15-16, and 18-20 recite the limitation “selectively synchronize”, “selectively providing”, “selectively grant”. There does not appear to be definition for “selectively” or what it means to be used in performing the function. Further clarification and 
Claim 13 recites the limitation "receiving a signal to instruct the synchronization server to selectively synchronize by the patient ". There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets "the patient" as "a patient" newly introduced by each claim.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13-16, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) 

Regarding Claim 1 (Currently Amended), Soon-Shiong teaches a patient-centric universal health recording and payment system (Soon-Shiong: [0145]), comprising:
a synchronized server having synchronized patient information accessible and controllable by a patient Soon-Shiong disclose a patient centric healthcare solution aggregates and synchronizes patient information on a secure server for authorizing a secure transaction (Soon-Shiong: [Fig 4, 6], [0016], [0024], [0075], [0124], [0145], [0187]);  
a plurality of electronic medical … databases selectively synchronized with the synchronized server Soon-Shiong discloses plurality of medical record databases such as HER, HIS, etc. that synchronizes as a patient centric database over a secure server (Soon-Shiong: [0145])
…user interface coupled to the synchronized server for presenting the synchronized patient information… Soon-Shiong disclose a user interface being stated on a user transaction device that is coupled with a server and synchronizes user data and using a transaction device to perform the different transactions (Soon-Shiong: [0094], [0131], [0146], [0165], [0167])
a plurality of third party inputs to the synchronized server selectively providing information regarding the patient with respect to genetic information …Soon-Shiong discloses third party inputs to include remote monitoring or remote health education in addition to inputs by other entities communicatively coupled via server such as healthcare provider, hospital, nurse, pharmacy, doctor office, etc. and when the synchronization is initiated with EMR or PHR via a secure server, information that may be obtained to include genetic/genome data, prescription information related to patient and (Soon-Shiong: [0048], [0072], [0147]-[0149]; the pharmacy and the hospital in the exemplary use cases described herein can be communicatively coupled with each other via the cOS system, [0150]- [0153], [0156]; types of digital data that may be stored in the card's memory includes at least one genome-based transaction token, healthcare data, genome data,…, [0162]; Videos and large file games are utilized to educate and entertain patients,…)
a patient input enabling accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Soon-Shiong discloses a patient providing authorization to a provider to access his/her EMR, and defining all different third party transactions such as financial transactions in addition to level of access (Soon-Shiong: [0124], [0141], [0143], When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device…, [0145], [0147]-[0152], [0187]; allows an entity that .
a patient health card providing patient authentication or patient identification as a condition precedent to enabling the patient input enabling accessibility and wherein the patient health card further provides funding for payments of health care services Soon-Shiong discloses a transaction device that may be that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions (Soon-Shiong: [0038], [0048], [0124], [0143]; When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device…, [0147]; Upon authentication or authorization, the kiosk can transmit contextually relevant data (e.g., clinical data, genomic data, medical history data, etc.) to the card, [0148]; Actions or activities that reflect updates to the card may include numerous types of activities including crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, supply billing codes (e.g., CPT codes, ICD 9 codes, ICD 10 codes, DSM codes, etc.), update health spending accounts, [0216]-[0218], [0221]-[0222]).
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized and a user interface being expressed on a user transaction device coupled to a synchronized server, but does not expressly disclose different medical records databases of 

Experton teaches
a plurality of electronic medical record databases … Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0050], [0051]);
… and one or more among telemedicine information and nutrition intake information Experton discloses telemedicine with interaction between physician and patient providing instructions and educational information to the patient device including treatment information and diet (nutrition intake) (Experton: [0068], [0131]-[0135]).
a universal user interface …for presenting the synchronized patient information including information from all accessed providers Experton discloses a user interface portal on the medical record owner device, accessing records received from to multiple electronic health records and multiple healthcare providers in multiple locations (Experton: [Fig. 7], [0049], [0056], [0121], [0126], [0130]; The computing device 702 may receive and display a summary form 710 based on a patient's EHRs. The summary form is typically generated "on-the-fly" and/or on-demand. The summary form 710 may be dynamically updated to reflect activities in progress, or to add delayed information received from one or more sources of information, [0132]; The summary form may be presented in a single view, window and/or screen to allow a physician or patient to access desired information in one place, with a minimum of required navigation …include clinical information, administrative information and financial information, such as insurance eligibility information and past utilization and encounter information).
a plurality of patient sourced inputs to the synchronized server selectively providing information comprising one or more among patient monitored data, patient record outcome measures, and caretaker record outcome measures Experton discloses a feedback that is updating the patient records which can be provided through inputs regarding a performed procedure by a healthcare provider, diagnoses results, monitored data such as input from sensors coupled to the patient device, input by the patient through the patient device or a input/feedback entered by the provider observing the effect of a treatment and all inputs or feedbacks update the patient EHRs with outcomes of a treatment and determine the quality of care provided (Experton: [0007], [0139]; the patient device may report feedback information that can be used to assess quality-of-care, [0147]);
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different entities medical record and provide a user interface that can be used to maneuver around the different patient information including third party information and provide an outcome measure, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]; To optimally achieve and report on these quality indicators to receive these incentive payments, healthcare providers are using Healthcare Information Technology (HIT) systems such as electronic medical record systems (EMRs) to guide them along the quality-of-care reporting process).

Regarding Claim 2 (Currently Amended), Soon-Shiong and Experton teach the system of claim 1, wherein the system further comprises a patient health card providing patient authentication or patient identification as a condition precedent to the patient input enabling accessibility Soon-Shiong discloses a patient health card having a patient authentication requirements and being verified by the security server in order to enable the patient provide authorization for a healthcare provider, for example, to gain access to the patient health information (Soon-Shiong: [0124], [0147]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Currently Amended), Soon-Shiong and Experton teach the system of claim 1, wherein the patient health card further provides funding for payments of health care services and enables transactions and transfers of payment value among a patient account and an insurance provider (Soon-Shiong: [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, [0187]; allows an entity that owns an account or its corresponding data to control transaction processing on transaction data 731 while also allowing the consumer to retain access to their complete data set on transaction device 710).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Original), Soon-Shiong and Experton teach the system of claim 1, wherein the system further comprises a patient health card providing patient authentication or patient identification as a condition precedent to enabling the patient input defining accessibility and wherein the patient health card further provides funding for payments using cryptocurrency (Soon-Shiong: [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, insurance card, ID card, or other type of smart card, ...crediting or debiting accounts, adding or removing digital or crypto currency to the card, [0184]; transaction data 731 may include or more of an electronic medical record, an electronic health record, a payment amount, loyalty program data, genomic data, application data, an application, a currency, a digital currency, a cryptocurrency)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Currently Amended), Soon-Shiong and Experton teach the system of claim 1, wherein the plurality of third party inputs comprises third party telemedicine, third party medical algorithms, third party medical treatment advice, third party disease and health management services, third party provided genetic sequencing information, and third party nutritional intake information Soon-Shiong discloses third party inputs to include telemedicine such as health education videos, different sort of algorithms (e.g. can be used in the authentication process) or other algorithms included in the variant data, disease and treatment or health management data,  genetic sequencing data, nutrition intake data obtained from sources such as vending machines and medical devices sensor data such as O2 sensor or air flow sensor  Experton discloses telemedicine with interaction between physician and patient providing instructions and educational information to the patient device including treatment information and diet (nutrition intake) (Experton: [0068], [0131]-[0135]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Currently Amended), Soon-Shiong and Experton teach the system of claim 1, wherein the plurality of patient sourced inputs comprises one or more among data obtained from passive remote data collection from the patient, remote diagnostics from the patient, wearables from the patient, fitness trackers from the patient, self recorded inputs from the patient, and caretaker inputs observed about the patient and wherein the patient sourced inputs provides a normalized data set to the synchronized database Soon-Shiong discloses data collected from different sources such as smart watch remote diagnostic third party inputs of sensor data such as O2 sensor or air flow sensor where the data obtained are analyzed by the transactions analysis server that monitor and observe health information transaction data in and derive transactions attributes and normalizing the attributes (Soon-Shiong: [0048], [0132], [0156], [0165], [0208]; The inference might also include one or more weighting factors 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Original), Soon-Shiong and Experton teach the system of claim 1, wherein the plurality of electronic medical record (EMR) databases comprises one or more among a primary care physician EMR, a hospital EMR, a specialist EMR and a skilled nursing facility EMR (Soon-Shiong [0006]; a consumer might have their electronic medical records or health records stored within numerous accounts spread across numerous healthcare institutions; for example, hospitals, insurance companies, dentists, specialists, primary healthcare physicians, or other healthcare entities). Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0051]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Currently Amended), Soon-Shiong and Experton teach the system of claim 3, wherein the health card enables transactions and transfers of payment value among a patient account and a service provider Soon-Shiong discloses transactions such as financial related between an account owner and a vendor or service provider (Soon-Shiong: [0140], [0174]; transaction device 710 is configured or programmed to provide transaction services not only for accounts owned and managed by the consumer but also for accounts owned or managed by remote entities possibly operating account or data custodian servers, [0216]; integrated health account management system able to process all transactions with respect to a patient's or consumer's health needs. Consumers or other stakeholders are able to efficiently make payments, process claims, bill other entities, or otherwise interact at a transactional level with each other, [0217]).
The claim limitation recite substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 10 (Currently Amended), Soon-Shiong and Experton teach the system of claim 3, wherein the health card enables transactions and transfers of payment value among a patient account, a service provider, and an insurance provider Soon-Shiong discloses the health card is used to provide payment for healthcare (Soon-Shiong: [0153], [0174]; transaction device 710 is configured or programmed to provide transaction services not only for accounts owned and managed by the consumer but also for accounts owned or managed by remote entities possibly operating account or data custodian servers, [0216]; integrated health account management system able to process all transactions with respect to a patient's or consumer's health needs. Consumers or other stakeholders are able to efficiently make payments, process claims, bill other entities, or otherwise interact at a transactional level with each other, [0217]).


Regarding Claim 11 (Original), Soon-Shiong and Experton teach the system of claim 3, wherein the system further comprises a patient client device that couples with the patient health card and with the synchronized server Soon-Shiong discloses a user or patient device is coupled with the patient health card and the synchronized server (Soon-Shiong: [0124]-[0126], [0132]).
 The claim limitation recite substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above).

Regarding Claim 13 (Currently Amended), Soon-Shiong teaches a system for a patient-centric universal health recording and payment, comprising:
a memory having computer instructions stored therein;
one or more processors coupled to the memory, wherein the one or more processors upon execution of the computer instructions cause the one or more processors (Soon-Shiong: [0016]) to perform the operations comprising:
receiving a signal authenticating an authorized user using information at least in part from the memory, wherein the signal authenticating the authorized user is initiated by coupling a health card with a client device Soon Shiong discloses a user device can be coupled to a health card and provide a signal of a transaction initiating authorization to access health records whereas a transaction device that may be that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to ;
synchronizing a synchronization server in response to receiving a signal to instruct the synchronization server to selectively synchronize by the patient patient information from a plurality of sources…; Soon Shiong discloses a user device provide a signal initiating synchronization of data in a secure server (Soon-Shiong: [0048]; transaction request 150 might include commands or signals generated from external device, [0124], [0126], [0131]-[0132], [0146]-[0152]);
providing a … user interface coupled to the synchronized server for presenting the synchronized patient information… Soon-Shiong disclose a user interface being stated on a user transaction device that is coupled with a server and synchronizes user data and using a transaction device to perform the different transactions (Soon-Shiong: [0094], [0131], [0146], [0165], [0167])
upon patient authentication or patient identification using the health card as a condition precedent, enabling a patient input enabling accessibility the plurality of electronic medical databases and wherein the health card further enables funding for payments of health care services Soon-Shiong discloses a transaction device that may be that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions 
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized and a user interface being expressed on a user transaction device coupled to a synchronized server, but does not expressly disclose different medical records databases of different entities and using the interface presenting all third party information. 
Experton teaches
… including a plurality of electronic medical record databases … Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0050], [0051]);
…having at least telemedicine information and nutrition intake information Experton discloses telemedicine with interaction between physician and patient providing instructions and educational information to the patient device including treatment information and diet (nutrition intake) (Experton: [0068], [0131]-[0135])
providing a universal user interface … for presenting the synchronized patient information including information from all accessed providers Experton discloses a user 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different entities medical record and provide a user interface that can be used to toggle between the different patient information including third party information, as taught by Experton to help improve the effectiveness of treatments prescribed by healthcare providers (Experton: [0004]; To optimally achieve and report on these quality indicators to receive these incentive payments, healthcare providers are using Healthcare Information Technology (HIT) systems such as electronic medical record systems (EMRs) to guide them along the quality-of-care reporting process).

Regarding Claim 14 (Original), Soon-Shiong and Experton teach the system of claim 13, wherein the synchronizing of the synchronization server is in response to the health card coupling with the client device and the signal authenticating the authorized user Soon-Shiong 
The claim limitation recite substantially similar limitations to claim 13, as such, are rejected for similar reasons as given above.

Regarding Claim 15 (Currently Amended), Soon-Shiong and Experton teach the system of claim 13, wherein the one or more processors are configured to receive a plurality of third party inputs to the synchronization server selectively providing information regarding the patient and further configured to receive a patient input enabling accessibility among and between the plurality of electronic medical record databases and a source of the plurality of third party inputs Soon-Shiong discloses third party inputs of sensor data such as O2 sensor or air flow sensor defining a remote or telehealth diagnosis function in addition inputs by third party such as healthcare provider, nurse, pharmacy, doctor office, etc. regarding genetic information, prescription information related to patient and synchronized to EMR or PHR via a secure server whereas a patient providing authorization to a provider to access his/her EMR, and defining all different third party transactions such as financial transactions in addition to level of access (Soon-Shiong: [0048], [0072], [0124], [0141], [0145] [0147]-[0152]). 
The claim limitation recite substantially similar limitations to claim 13, as such, are rejected for similar reasons as given above.

Regarding Claim 16 (Original), Soon-Shiong and Experton teach the system of claim 13, wherein the one or more processors are configured to receive a plurality of third party inputs to the synchronization server selectively providing information regarding the patient, to receive a plurality of patient sourced inputs to the synchronized server, and further configured to receive a patient input defining accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Shiong discloses third party inputs of sensor data such as O2 sensor or air flow sensor defining a remote or telehealth diagnosis function in addition inputs by third party such as healthcare provider, nurse, pharmacy, doctor office, etc. regarding genetic information, prescription information related to patient and synchronized to EMR or PHR via a secure server whereas a patient providing authorization to a provider to access his/her EMR, and defining all different third party transactions such as financial transactions in addition to level of access (Soon-Shiong: [0048], [0072], [0124], [0141], [0145] [0147]-[0152]). Experton discloses a feedback that is updating the patient records which can be provided through inputs regarding a performed procedure by a healthcare provider, diagnoses results, monitored data such as input from sensors coupled to the patient device, input by the patient through the patient device or a input/feedback entered by the provider observing the effect of a treatment and all inputs or feedbacks update the patient EHRs with outcomes of a treatment and determine the quality of care provided (Experton: [0007], [0139]; the patient device may report feedback information that can be used to assess quality-of-care, [0147]).
The claim limitation recite substantially similar limitations to claim 13, as such, are rejected for similar reasons as given above.

Regarding Claim 19 (Currently Amended), Soon-Shiong teaches a computerized method, the method comprising:
receiving a signal authenticating an authorized user using information at least in part from a memory stored on a health card that interfaces with a client device, wherein the signal authenticating the authorized user is initiated by coupling the health card with the client device Soon Shiong discloses a user device can be coupled to a health card and provide a signal initiating authorization to access health records (Soon-Shiong: [0048]; transaction request 150 might include commands or signals generated from external device, [0124], [0155], [0225]-[0226]);
synchronizing a synchronization server in response to receiving a signal originating from the client device to instruct the synchronization server to selectively based on the signal authenticating the authorized user to synchronize patient information from a plurality of sources … Soon Shiong discloses a user device can be coupled to a health card and provide a signal of a transaction initiating authorization to access health records whereas a transaction device that may be that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions (Soon-Shiong: [0038], [0048]; transaction request 150 might include commands or signals generated from external device, [0124], [0126], [0131]-[0132], [0146]-[0152]; When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device, [0155], [0225]-[0226])
providing a …user interface coupled to the synchronization server for presenting the synchronized patient information … in response to the signal to instruct the synchronization server to selectively synchronize Soon-Shiong disclose a user interface being stated on a user transaction device that is coupled with a server and synchronizes user data and using a 
upon authentication of the authorized user as a condition precedent using the health card, enabling a authorized user input enabling accessibility the plurality of electronic medical databases and wherein the health card further authorizes by the authorized user of funding for payments of health care services Soon-Shiong discloses a transaction device that may be that stores unique genomic data of an individual and the transaction device sends a signal that carries identifier(s) of a user and other data where the transaction is controlled by the user/patient to provide input to enable other stakeholders to access their information in addition provide other action such as financial actions (Soon-Shiong: [0038], [0048], [0124], [0143]; When the oncologist meets with the patient, the patient may use an electronic healthcare card to unlock their container on the doctor's device…, [0147]; Upon authentication or authorization, the kiosk can transmit contextually relevant data (e.g., clinical data, genomic data, medical history data, etc.) to the card, [0148]; Actions or activities that reflect updates to the card may include numerous types of activities including crediting or debiting accounts, [0153]; the cOS system can use account information stored in the Guardian Card to process payments, bill insurance, supply billing codes (e.g., CPT codes, ICD 9 codes, ICD 10 codes, DSM codes, etc.), update health spending accounts, [0216]-[0218], [0221]-[0222]).
Soon-Shiong disclose a user medical databases such as HIS and EMR that are synchronized and a user interface being expressed on a user transaction device coupled to a synchronized server, but does not expressly disclose different medical records databases of different entities and using the interface presenting all third party information. 
Experton teaches
… including a plurality of electronic medical record databases … Experton discloses a plurality of medical records databases such as healthcare provider EMR, payer EMR, insurers EMR, etc. (Experton: [0048], [0050], [0051]);
… having at least telemedicine information and nutrition intake information Experton discloses telemedicine with interaction between physician and patient providing instructions and educational information to the patient device including treatment information and diet (nutrition intake) (Experton: [0068], [0131]-[0135]).
providing a universal user interface … for presenting the synchronized patient information including information from all accessed providers… Experton discloses a user interface portal on the medical record owner device, accessing records received from to multiple electronic health records and multiple healthcare providers in multiple locations (Experton: [Fig. 7], [0049], [0056], [0121], [0126], [0130]; The computing device 702 may receive and display a summary form 710 based on a patient's EHRs. The summary form is typically generated "on-the-fly" and/or on-demand. The summary form 710 may be dynamically updated to reflect activities in progress, or to add delayed information received from one or more sources of information, [0132]; The summary form may be presented in a single view, window and/or screen to allow a physician or patient to access desired information in one place, with a minimum of required navigation …include clinical information, administrative information and financial information, such as insurance eligibility information and past utilization and encounter information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong to incorporate the different entities medical record and provide a user interface that can be used to toggle between the different patient information including third party information, as taught by Experton to help 

Regarding Claim 20 (Currently Amended), the computerized method of claim 19, wherein the method further comprises:
receiving a plurality of third party inputs to the synchronization server selectively providing information regarding the authorized user where the authorized user is a patient Soon-Shiong discloses inputs by third party such as healthcare provider, nurse, pharmacy, doctor office, etc. regarding genetic information, prescription information related to patient and synchronized to EMR or PHR via a secure server whereas a patient providing authorization to a provider to access his/her EMR, (Soon-Shiong: [0048], [0072], [0143], [0145]-[0152]); a patient is using their transaction Guardian Card to interact within a pharmacy);
receiving a plurality of patient sourced inputs to the synchronized server Soon-Shiong discloses data received from plurality of sourced input (Soon-Shiong: [0156], [0222]). Experton discloses a feedback that is updating the patient records which can be provided through inputs regarding a performed procedure by a healthcare provider, diagnoses results, monitored data such as input from sensors coupled to the patient device, input by the patient through the patient device or a input/feedback entered by the provider observing the effect of a treatment and all inputs or feedbacks update the patient EHRs with outcomes of a treatment and determine the ; and
receiving a patient input defining accessibility among and between the plurality of electronic medical record databases, a source of the plurality of third party inputs, and a source of the plurality of patient sourced inputs Soon-Shiong discloses a patient providing authorization to a provider to access his/her EMR, and defining all different third party transactions such as financial transactions in addition to level of access (Soon-Shiong: [0124], [0141], [0145], [0147]-[0152])
The claim limitation recite substantially similar limitations to claim 19, as such, are rejected for similar reasons as given above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) as mentioned in claim 1 above and in view of Hacker (US 6988075 B1)

Regarding Claim 8 (Currently Amended), Soon-Shiong and Experton teach the system of claim 1, further comprising an Electronic Data Capture input to the synchronized server…Experton disclose data capture from the different sources such as sensors or imaging devices (Experton: [0043], [0107]).
However Soon-Shiong and Experton do not expressly disclose providing the captured data for access by a research/researcher.
an Electronic Data Capture input to the synchronized server enabling access to patient information for clinical research (Hacker: [col. 1, line 55-58]; The system captures patient data, such as patient complaints, lab orders, medications, diagnoses, and procedures, at its source at the time of entry using a graphical user interface having touch screens, [col 10, line 34-59]; Any suitable form of data capture, even manual input, can be used for the transfer, [col. 6, line 48-49]; allowing patients to approve access to their medical records for medical research, such as pharmacological studies, [claim 17]; the server includes software to anonymously identify appropriate patients or anonymously extract appropriate data for medical research requests, [col 11, line 57-65]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the data capture and share it with researchers, as taught by Hacker which provide patients greater access to and control over their medical records and verify treatment outcomes [col. line 35-37]; pharmaceutical companies could verify reliability and effectiveness of the dosages of medications).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) as mentioned in claim 1 above and in view of Wallen et al. (WO 2007/016468 A2 – hereinafter Wallen)

Regarding Claim 12 (Currently Amended), Soon-Shiong and Experton teach the system of claim 1, wherein 

Wallen teaches
the user interface serves as a universal dashboard enabling the patient to control a flow and integration of information into the synchronized server and to other provider information databases where the patient has the ability to share the data with whomever they choose Wallen discloses a user interface and user control the type of data they can share and with whom they want to share it (Wallen: [Fig. 6, 9], [p.25, line 2-7]; the patient may specify the default permissions for various types of entities, including his/her spouse, family members, primary care physicians, and other health care providers… the patient may specify the particular individuals to whom permissions may be granted).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the data capture and share it with researchers, as taught by Wallen which provides the patient a complete control of his/her records (Wallen: [p. 24-25]; The use of the security module 204 in this manner allows a patient to completely control access to his/her PHR).

Regarding Claim 18 (Original), Soon-Shiong and Experton teach the system of claim 13, 
Soon-Shiong and Experton discloses providing access to a provider for all or part of the medical records (Experton: [0055], [0180]), however Soon-Shiong and Experton do not expressly discloses listing a trusted individual(s) to provide access to the patient EMR.

wherein the universal user interface comprises a listing of a circle of trust comprising one or more among physicians, insurers, care providers, family, and friends which the patient can selectively grant access to all or a portion of the patient's medical information (Wallen: [p.25, line 2-4]; the patient may specify the default permissions for various types of entities, including his/her spouse, family members, primary care physicians, and other health care providers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the data capture and share it with researchers, as taught by Wallen which provides the patient a complete control of his/her records (Wallen: [p. 24-25]; The use of the security module 204 in this manner allows a patient to completely control access to his/her PHR).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800 A1 – hereinafter Soon-Shiong) in view of Experton et al. (US 2018/0233225 A1 – hereinafter Experton) as mentioned in claim 13 above and in view of Yaeli et al. (US 2019/0272654 A1 – hereinafter Yaeli)

Regarding Claim 17 (Original), Soon-Shiong and Experton teach the system of claim 13, wherein the one or more processors are further configured to process a payment transaction using crypto currency initiated by use of the health card coupled to the client device (Soon-Shiong: [0148]; the Guardian Card can be further configured to track treatment or even operate as one or more of a debit card, credit card, healthcare spending account (HSA) card, loyalty card, 
However Soon-Shiong and Experton do not expressly discloses using a directed acyclic graph for the steps of storing transaction(s). 
Yaeli teaches …wherein the transaction is stored using a directed acyclic graph (DAG).
[0038]; code instructions (stored in a data storage device and executable by one or more hardware processors) for creating a cohort clinical pathway graph (i.e., a directed acyclic graph (DAG)) based on manually entered knowledge-driven input and automatically discovered data-driven data within a GUI presented on a display).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Soon-Shiong and Experton to incorporate the use of directed acyclic data nods storing data, as taught by Yaeli which increase the amount of available data for analysis (Yaeli: [0063]; Remote servers 220 and/or storage devices 210 to access one or more electronic health records 216A stored thereon).


Response to Amendment
Applicant's arguments filed 12/01/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 

Applicant argument with respect to the 35 U.S.C. § 112(b) rejection on page 8. 
In response to the mended claims, the 112(b) rejection in regards to the terms/limitations “defining” and “vale” as being indefinite, Examiner withdraws the rejection for the mentioned terms/limitations. However, the rejection for the term/limitation “selectively” is maintain as being indefinite where the Applicant argument defines the term as intentionally choosing whereas the specification does not discloses a specific choice has been made with regards to the limitations that incorporate the selectively feature. Therefore, the rejection for that term/limitation is maintained.

Applicant argument with respect to the 35 U.S.C. § 101 rejection on pages 9-12. 
In light of the mended claims, the 101 rejection is withdrawn.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 12-18. 
In response to the Applicant argument regarding claim 1, 13, and 19 that Soon-Shiong fail to discloses the synchronization server is accessible and controlled by a patient nor suggest the patient control via health card, Examiner respectfully disagree. The claim(s) under the broadest reasonable interpretation, and in light of the specification, recite steps for authenticating a patient/user and allow the patient to provide an input to enable an identified entity to access the patient information (Applicant, [0029], [0031], [0049]).  Soon-Shiong disclosed a synchronization server controlled by an account holder such as a patient provides the authentication server a token that can be an image or a descriptor which is used to present a required key for a transaction to authenticate the device to access the patient data (Soon-Shiong: 

In response to the applicant argument the clinical operating system (cOS) teaches away from a system controllable by the patient and that is controlled by the health care provider but not the patients, Examiner disagree. Soon-Shiong discloses a use of a cOS which is a globalized patient-centric representation (Soon-Shiong: [0145]) while the claimed invention used that same concept utilizing the platform with distributed cloud computing environment (Applicant, 0062). As for controlling properties of the system, it is explained above that the patient/user as account holder, is in control of their data to perform synchronization, access, and authorizations.
In response to the Applicant argument regarding claim 3, applicant argued that the references fail to disclose or suggest a patient health card provides funding for payments of health care services and transfers of payment value between patient and insurance provider, Examiner respectfully disagree. The recited paragraphs of Soon-Shiong [0148], [0153], [0184] disclose using the Guardian card for debiting or crediting accounts, process payments, bill insurance and transaction data include.
 claim 5, as amended, applicant argued that the references fail to teach third party input. Examiner disagree. The combination of all inputs are disclosed in Soon-Shiong as mentioned in the above rejection. 
In response to the Applicant argument regarding claim 6, applicant argued that none of the cited references teach the amended claim. Although the applicant is arguing a new feature that was not included in the previous OA and examiner search, the Examiner has cited the references above teaching this new feature. 
In response to the Applicant argument regarding claim 8, applicant argued that the cited section of Hacker really on incorporated reference Evans. Examiner disagree and while an incorporated reference can be used to teach a limitation, other sections from Hacker were also cited. The claim reciting an EDC included for an input to the server to enable accessing patient information to be used for research or by researcher. Hacker discloses as mentioned in the cited sections that patient data is captured using suitable form such as OCR mentioned being a suitable form for electronically capturing patient data to be transferred to the patient medical records databases connected to the sever whereas the server facilitate the data to be used by medical research based on patient authorizing the use. Furthermore, while applicant argued that Hacker teaches away from a system provides access and control to the patient, Hacker application is teaching patient-controlled medical information system [col 7-16].  As such, Applicant's remarks with regard to Soon-Shiong, Experton, and Hacker are unpersuasive.
In response to the Applicant argument regarding claim 12, applicant argued that none of the cited references teach the amended claim. Although the applicant is arguing a new feature that was not included in the previous OA and examiner search, the Examiner has cited the references above teaching this new feature. In addition, Applicant argued that Soon-Shiong fails does not expressly disclose different medical records databases of different entities using the interface presenting all third party information, and inputs related to outcome measures”.
In response to the Applicant argument regarding claim 17, applicant argued that the cited paragraphs of Yaeli are not in the context of a health card and processing a payment, Examiner disagree. The applicant’s claim and specification discloses storing a process using a DAG. The reference Soon-Shiong teaches processing payment while the Yaeli teaches using the DAG corresponding to a process that is stored in a database and hence the combination of the references teaches the claim limitation and concept. As such, Applicant's remarks with regard to Soon-Shiong, Experton, and Yaeli are unpersuasive.
Therefore, the rejection of the amended claim 1 under 103 has been addressed accordingly. As such, the 103 rejection of independent claims 2, 3, 17, and 18 is applied for the similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626